2013 WI 103

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2011AP1767-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Bridget E. Boyle, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant-Respondent,
                             v.
                        Bridget E. Boyle,
                                  Respondent-Appellant.



                             DISCIPLINARY PROCEEDINGS AGAINST BOYLE

OPINION FILED:          December 26, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
       For the respondent-appellant, there were briefs by Bridget
E. Boyle and Boyle, Boyle & Boyle, S.C., Milwaukee.


       For the Office of Lawyer Regulation, there was a brief by
Robert G. Krohn, Edgerton.
                                                                    2013 WI 103
                                                            NOTICE
                                              This opinion is subject to further
                                              editing and modification.   The final
                                              version will appear in the bound
                                              volume of the official reports.
No.    2011AP1767-D


STATE OF WISCONSIN                        :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Bridget E. Boyle, Attorney at Law:

Office of Lawyer Regulation,                                     FILED
           Complainant-Respondent,
                                                            DEC 26, 2013
      v.
                                                               Diane M. Fremgen
                                                            Clerk of Supreme Court
Bridget E. Boyle,

           Respondent-Appellant.




      ATTORNEY     disciplinary   proceeding.        Attorney's          license

suspended.



      ¶1   PER CURIAM.     Attorney Bridget E. Boyle appeals the

report of James J. Winiarski, referee, recommending discipline

of a four-month license suspension, the imposition of costs, and

restitution to a client in the amount of $2,500.                  The referee

found that Attorney Boyle committed nine of the ten charged

counts of misconduct that were tried at a hearing before the

referee.     The ethical violations which the referee determined
Attorney   Boyle   committed   included   failing      to    keep    a    client
                                                                      No.   2011AP1767-D



reasonably informed about the status of a matter; failing to

promptly    comply          with    reasonable     requests     by    the   client       for

information; failing to communicate the basis for her fees and

expenses; failing to promptly respond to a client's request for

information       concerning         fees    and   expenses;      failing    to    timely

return a client's file after the client's request; charging an

unreasonable fee; failing to hold unearned fees and advanced

payments of fees in trust until earned; and failing to return

unearned       fees     to         her    client      upon    termination         of     her

representation.

      ¶2     After our independent review of the record, we approve

the referee's findings of fact and conclusions of law and adopt

them.      We agree that Attorney Boyle should pay restitution in

the   amount      of   $2,500       as    described    below,   and    we   agree       that

Attorney Boyle should pay the full costs of this disciplinary

proceeding.

      ¶3     We        do      not,        however,      accept       the    referee's

recommendation that Attorney Boyle's misconduct be sanctioned by
a four-month suspension.                 The serious nature of Attorney Boyle's

misconduct, combined with her substantial disciplinary history,

render a four-month suspension an insufficient response.                               It is

imperative that to resume the practice of law in Wisconsin,

Attorney Boyle must show this court that she has taken steps to

avoid similar misconduct in the future.                      We therefore impose a




                                              2
                                                                       No.     2011AP1767-D



six-month suspension of Attorney Boyle's Wisconsin law license.

See SCR 22.28(3).1

      ¶4     Attorney       Boyle   was      licensed      to      practice        law    in

Wisconsin in 1995 and practices in Milwaukee.                       In 2008 Attorney

Boyle      was   privately     reprimanded       for    failing          to       act    with

reasonable diligence and promptness in representing a client;

failing to keep the client reasonably informed about the status

of a matter; failing to promptly comply with reasonable requests

for information; and failing to explain a matter to the extent

reasonably       necessary    to    permit     the   client       to     make      informed

decisions regarding the representation.

      ¶5     In 2012 Attorney Boyle was suspended for 60 days for

failing     to   act   with    reasonable      diligence        and      promptness       in

representing a client; failing to communicate appropriately with

a client; failing to promptly respond to a client's request for

information concerning fees and expenses; failing to take steps

to   the    extent     reasonably      practicable      to      protect       a    client's

interest; failing to cooperate with an OLR investigation into
her conduct; willfully failing to provide relevant information,

fully answer questions, or furnish documents in the course of an

OLR investigation; and engaging in conduct involving dishonesty,

fraud,      deceit,    or     misrepresentation.             In     re       Disciplinary

Proceedings      Against      Boyle,    2012    WI   54,     341    Wis. 2d 92,           813


      1
       SCR 22.28(3) states, "The license of an attorney that is
revoked or suspended for misconduct for six months or more shall
be reinstated pursuant to the procedure set forth in SCR 22.29
to 22.33 and only by order of the supreme court."

                                          3
                                                                 No.    2011AP1767-D



N.W.2d 215.       Also in 2012, the Seventh Circuit Court of Appeals

disbarred Attorney Boyle from further practice in that court for

her abandonment of her client in a criminal case.                  In re Bridget

Boyle-Saxton, 668 F.3d 471 (7th Cir. 2012).

    ¶6      This disciplinary matter began with 13 counts, three

of which the referee dismissed during the disciplinary hearing

at the OLR's request.          The remaining ten counts concern Attorney

Boyle's    work    for   two    clients,     C.M.   and   C.P.     We    take   the

following facts from the referee's report.

CLIENT C.M.

    ¶7      Counts Four through Nine arise out of Attorney Boyle's

representation of an individual, C.M., who had been convicted of

one count of possessing firearms after having been previously

convicted of a felony, in violation of 18 U.S.C. § 922(g)(l),

and five counts of violating 26 U.S.C. § 5861(d) for possessing

firearms not registered in the National Firearms Registration

and Transfer Record.           The United States District Court for the

Eastern District of Wisconsin sentenced C.M. to six concurrent
terms of 84 months imprisonment, with two years of supervised

release.

    ¶8      In early 2007 C.M. asked Attorney Boyle, who had not

previously represented him, to appeal his conviction.                     Attorney

Boyle offered to represent C.M. for a total of $20,000.                         C.M.

agreed and paid Attorney Boyle that amount of money.

    ¶9      No    written      fee   agreement      existed   between     Attorney

Boyle and C.M.       Attorney Boyle did not communicate to C.M. the


                                         4
                                                                           No.       2011AP1767-D



basis or rate for her fee or the precise legal services covered

by the fee.

       ¶10    C.M. and Attorney Boyle did not reach agreement on

what services the $20,000 fee would cover.                              C.M. believed the

fee    covered     a    direct      appeal    to     the       United    States       Court     of

Appeals      for     the      Seventh    Circuit,          including       a     motion       for

rehearing, a motion for rehearing en banc, a petition for writ

of certiorari to the United States Supreme Court, a petition

pursuant to 28 U.S.C. § 2255 to vacate the sentence, a motion

pursuant      to   18      U.S.C.    § 3143        for    bail    pending        appeal,      and

various filings with the department of probation to correct the

presentence        report.          Attorney       Boyle       maintains       she     did    not

promise any particular legal services for the agreed upon fee of

$20,000      other     than    an    appeal    to        the    Seventh    Circuit        and   a

possible 28 U.S.C. § 2255 petition, and that the precise nature

of services she would render for the $20,000 fee was dependent

upon her review of the file.                  However, even after reviewing the

file, Attorney Boyle never stated the precise nature of the
legal services that she would provide for C.M.

       ¶11    Although C.M. requested that Attorney Boyle seek bail

pending appeal, Attorney Boyle never filed a motion asking for

this   relief.          On    numerous      occasions,          C.M.    wrote     and    called

Attorney Boyle concerning his requested motion for bail, but

Attorney Boyle did not respond to his inquiries.

       ¶12    On numerous occasions, C.M. wrote Attorney Boyle to

inquire about issues he wanted Attorney Boyle to raise in his
Seventh      Circuit       appeal,    and     to    request       that     Attorney       Boyle
                                               5
                                                                            No.     2011AP1767-D



schedule a telephone conference with him.                             Attorney Boyle did

not respond to these letters.

     ¶13    During       a     two-month             period     surrounding          the       oral

argument    of    his    case        in    the       Seventh     Circuit,         C.M.     called

Attorney    Boyle       84    times       from       prison.         Attorney       Boyle      was

consistently     unavailable          to     speak      with     C.M.      and     answer      his

questions     concerning        the       appeal.           C.M.'s   friend,       C.S.,       also

called and e-mailed Attorney Boyle regularly in an attempt to

assist C.M. in obtaining the status of his case, but was unable

to reach Attorney Boyle.

     ¶14    In   an     opinion       dated      January       22,    2008,       the    Seventh

Circuit    affirmed      C.M.'s       conviction.              Attorney      Boyle       did    not

advise C.M. of the unsuccessful outcome of his appeal, nor did

she respond to his telephone calls during the months following

the Seventh Circuit's decision.                        C.M. finally learned of the

Seventh    Circuit's         decision       in       July    2008    from    an     individual

within the prison where he resided.

     ¶15    On December 30, 2008, Attorney Boyle filed a motion
with the United States District Court for the Eastern District

of Wisconsin to vacate C.M.'s sentences pursuant to 28 U.S.C.

§ 2255.       Relief         under    28     U.S.C.         § 2255    is     considered          an

extraordinary remedy, appropriate only for an error of law that

is jurisdictional, constitutional, or constitutes a fundamental

defect resulting in a complete miscarriage of justice.                                     Harris

v.   United      States,        366       F.3d       593,     594     (7th        Cir.     2004).

Notwithstanding this high burden, Attorney Boyle did not attach


                                                 6
                                                                          No.    2011AP1767-D



any    affidavits       to    support     her       position,      and    her    supporting

arguments were minimal.

       ¶16     On January 9, 2009, the district court denied the 28

U.S.C.       § 2255     motion,        noting       the   motion     lacked      legal     or

evidentiary support.            Attorney Boyle did not advise C.M. of the

unsuccessful outcome of this motion.                      Attorney Boyle claims she

did not see the decision because the district court sent her the

decision       via    e-mail    only;     she       surmises      that    she    must     have

accidently deleted the decision from her computer.

       ¶17     On January 29, 2009, Attorney Boyle sent C.M. a copy

of    the    28     U.S.C.    § 2255     motion,      despite      the    fact    that     the

district court had already denied the motion.

       ¶18     On February 5, 2009, C.M. wrote Attorney Boyle and

asked about the 28 U.S.C. § 2255 motion.                          He also asked for a

copy of his retainer agreement or engagement letter and "a full

written accounting of the time you have spent on my matter."

Attorney Boyle did not respond to this letter.

       ¶19     On May 13, 2009, C.M. wrote Attorney Boyle and noted
she had not responded to his last several letters.

       ¶20     On    August     8,     2009,    C.M.      wrote    Attorney       Boyle    to

request information on his case.                    He stated that he had not been

able to speak with her despite his numerous requests to do so.

He further stated that he had heard from a third party that the

district court had denied his 28 U.S.C. § 2255 motion.

       ¶21     From June 2009 through September 2009, C.M. made many

unsuccessful attempts to call Attorney Boyle.                             C.M.'s friend,
C.S.,       also    attempted     to    reach       Attorney      Boyle    by    telephone.
                                                7
                                                               No.   2011AP1767-D



Attorney Boyle's staff repeatedly told C.M. and C.S. that the

district court had not ruled on the 28 U.S.C. § 2255 motion.

    ¶22     On September 3, 2009, C.M. wrote Attorney Boyle again

and asked about the status of the 28 U.S.C. § 2255 motion.

    ¶23     On September 30, 2009, C.M. wrote the clerk of court

for the Seventh Circuit, asking the Chief Judge of that court to

order Attorney Boyle to communicate with him.

    ¶24     By early 2010 C.M. learned, from a source other than

Attorney Boyle, that the district court had denied his 28 U.S.C.

§ 2255 motion.      C.M. filed a pro se motion with the district

court to reopen the time for appealing the denial of the 28

U.S.C. § 2255 motion, claiming that he did not receive timely

notice of the denial.       The district court denied C.M.'s motion.

    ¶25     On February 12, 2010, C.M. wrote Attorney Boyle and

requested a copy of his file and a refund of fees.

    ¶26     On February 24, 2010, C.M. again wrote Attorney Boyle,

terminating his relationship with her and requesting a copy of

his file, a return of unearned fees, and an accounting of her
time.

    ¶27     By   mid-2010   Attorney       Boyle   had   not   returned   C.M.'s

file, returned any unearned fees, or provided an accounting of

her time.    After C.M. alerted the OLR of these facts, the OLR

wrote to Attorney Boyle and advised her to provide C.M. with a

copy of the file.

    ¶28     In July 2010 the OLR issued a notice to appear to

Attorney Boyle for an investigative interview.                  Attorney Boyle
complied with the notice and appeared and answered questions
                                       8
                                                              No.     2011AP1767-D



posed by the OLR.         Attorney Boyle also gave the OLR a complete

copy of C.M.'s file, which the OLR copied and forwarded to C.M.

Attorney Boyle did not furnish any accounting for her fees or

return any portion of the $20,000 paid by C.M.

    ¶29     The OLR's complaint alleges that, by virtue of her

conduct while representing C.M., Attorney Boyle:

           failed to keep her client reasonably informed about

            the status of his 28 U.S.C. § 2255 motion and his

            Seventh Circuit appeal, and failed to promptly comply

            with her client's reasonable requests for information

            about    these     matters,    in    violation          of    former

            SCR 20:1.4(a)2 and     SCRs 20:1.4(a)(3) and (4)3 (Counts

            Four, Five, and Six);

           failed   to    communicate    the   basis   for     her      fee,   in

            violation of former SCR 20:1.5(b)4 (Count Seven);




    2
       Former SCR 20:1.4(a) (effective prior to July 1, 2007),
provided, "A lawyer shall keep a client reasonably informed
about the status of a matter and promptly comply with reasonable
requests for information."
    3
       SCRs 20:1.4(a)(3) and (4) state that a lawyer shall "(3)
keep the client reasonably informed about the status of the
matter;" and "(4) promptly comply with reasonable requests by
the client for information; . . . ."
    4
       Former SCR 20:1.5(b) (effective prior to July 1, 2007)
provided as follows:      "When the lawyer has not regularly
represented the client, the basis or rate of the fee shall be
communicated to the client, preferably in writing, before or
within a reasonable time after commencing the representation."

                                     9
                                                         No.    2011AP1767-D



           failed to promptly respond to a client's request for

            information concerning fees and expenses, in violation

            of SCR 20:1.5(b)(3)5 (Count Eight); and

           failed to return a client's file upon termination of

            representation, in violation of SCR 20:1.16(d)6 (Count

            Nine).

CLIENT C.P.

    ¶30     Counts   Ten   through   Thirteen   arise   out    of   Attorney

Boyle's representation of an individual, C.P., who in 2008 was

convicted after a jury trial of one count of burglary—armed with

a dangerous weapon, and one count of second-degree endangering

safety while armed.        The circuit court sentenced C.P. to five

years of imprisonment and five years of extended supervision on

each count, with the sentences to run consecutively to each

other and to any other sentence C.P. might be serving.




    5
       SCR 20:1.5(b)(3) states, "A lawyer shall promptly respond
to a client's request for information concerning fees and
expenses."
    6
        SCR 20:1.16(d) states as follows:

         Upon termination of representation, a lawyer
    shall take steps to the extent reasonably practicable
    to protect a client's interests, such as giving
    reasonable notice to the client, allowing time for
    employment of other counsel, surrendering papers and
    property to which the client is entitled and refunding
    any advance payment of fee or expense that has not
    been earned or incurred. The lawyer may retain papers
    relating to the client to the extent permitted by
    other law.

                                     10
                                                                     No.   2011AP1767-D



       ¶31    In   August      2010,    after    his   deadline      for   pursuing   a

direct appeal had expired, C.P. filed multiple pro se motions

with    the   circuit       court      seeking     postconviction      relief.        On

August 25,       2010,    the    circuit    court      issued   an    order      denying

C.P.'s postconviction motions.

       ¶32    C.P.'s longtime companion, B.T., asked Attorney Boyle

to file an appeal following the denial of C.P.'s postconviction

motions.      B.T. mistakenly believed that any such filing was due

within 20 days of the circuit court's August 25, 2010 denial

order; i.e., by September 14, 2010.                    B.T. paid Attorney Boyle

$2,500 with the understanding that Attorney Boyle would file an

appeal by September 14, 2010.                    Attorney Boyle deposited the

$2,500 into the firm's operating account and not the firm's

trust account.

       ¶33    By   September        14,   2010,     Attorney    Boyle      had    taken

minimal action on C.P.'s case.              She filed nothing with the court

of     appeals     or    any    other     court.       Although      Attorney     Boyle

determined that C.P. and B.T. were mistaken in believing that a
September 14, 2010 filing deadline was in effect, she did not

inform either C.P. or B.T. that no such deadline applied to

C.P.'s case.

       ¶34    Between September 15, 2010, and September 27, 2010,

after learning that Attorney Boyle had filed nothing in the

courts, B.T. called Attorney Boyle multiple times and informed

her that she wished to terminate the representation and recover

the $2,500 advanced fee.             Attorney Boyle returned C.P.'s file to


                                           11
                                                               No.   2011AP1767-D



B.T.       Attorney Boyle did not account for or refund any advanced

fees.

       ¶35      The OLR's complaint alleges that, by virtue of her

conduct while representing C.P., Attorney Boyle:

               failed to act with reasonable diligence and promptness

                in representing a client, in violation of SCR 20:1.37

                (Count Ten);

               charged   an   unreasonable      fee     in     violation     of

                SCR 20:1.5(a)8 (Count Eleven);



       7
       SCR 20:1.3 states, "A lawyer shall act with reasonable
diligence and promptness in representing a client."
       8
           SCR 20:1.5(a) provides as follows:

            A lawyer shall not make an agreement for, charge,
       or collect an unreasonable fee or an unreasonable
       amount for expenses. The factors to be considered in
       determining the reasonableness of a fee include the
       following:

            (1) the time and labor required, the novelty and
       difficulty of the questions involved, and the skill
       requisite to perform the legal service properly;

            (2) the likelihood, if apparent to the client,
       that the acceptance of the particular employment will
       preclude other employment by the lawyer;

            (3) the fee customarily charged in the locality
       for similar legal services;

                (4) the amount involved and the results obtained;

            (5) the time limitations imposed by the client or
       by the circumstances;

            (6) the nature and length         of       the   professional
       relationship with the client;

                                     12
                                                                           No.    2011AP1767-D



            failed to hold unearned fees and advanced payments of

             fees     in     trust        until       earned,        in        violation     of

             SCR 20:1.15(b)(4)9 (Count Twelve); and

            failed    to    refund        unearned         fees,     in       violation     of

             SCR 20:1.16(d) (Count Thirteen).

    ¶36      After a hearing on Counts Four through Thirteen, the

referee determined that the OLR had proven misconduct in all

counts except Count Ten, which, as mentioned above, alleged that

Attorney     Boyle    failed       to   act    with        reasonable       diligence       and

promptness during her representation of C.P.10                            See SCR 20:1.3.

The referee recommended that Attorney Boyle receive a four-month

suspension,     as    the    OLR    had    requested.           In    support       of     this

recommendation,        the     referee             noted     that,        in     both      this

disciplinary        matter     and        Attorney         Boyle's        earlier       60-day

suspension, Attorney Boyle displayed a pattern of failing to

communicate appropriately with her clients.                           The referee also

noted    that   throughout         this    disciplinary         proceeding,         Attorney

         (7) the experience, reputation, and ability                                 of
    the lawyer or lawyers performing the services; and

             (8) whether the fee is fixed or contingent.
    9
         SCR 20:1.15(b)(4) state:              Unearned fees and cost advances.

         Except as provided in par. (4m), unearned fees
    and advanced payments of fees shall be held in trust
    until earned by the lawyer, and withdrawn pursuant to
    sub. (g). Funds advanced by a client or 3rd party for
    payment of costs shall be held in trust until the
    costs are incurred.
    10
       The OLR does not challenge the referee's determination on
Count Ten.

                                              13
                                                                    No.     2011AP1767-D



Boyle did not express any remorse over her conduct, was quick to

blame her own clients for communication problems, and offered

the "greatly exaggerated" defense that it was too dangerous for

her to engage in meaningful written communications with clients

in federal prison.            The referee also expressed concern over

whether     Attorney      Boyle    appreciated        the   error      in   her   ways,

writing:

           I am not sure this disciplinary case or the prior
      disciplinary cases have impressed upon [Attorney]
      Boyle the need to communicate with her clients from
      the beginning to the end of her representation.       I
      also do not believe she accepts the need to have a
      clear understanding of what legal services she will
      perform for criminal clients, both at the beginning of
      her representation and as the case develops. I sense
      she remains most reluctant to put anything in writing.
      ¶37    As to the appropriate monetary sanctions, the referee

recommended that Attorney Boyle should be assessed the entire

costs of the disciplinary proceeding, which total $22,989.06 as

of   March    11,     2013.       The    referee      further    recommended       that

Attorney Boyle be ordered to refund the $2,500 retainer in the

C.P. matter.         In making this restitution recommendation, the
referee dismissed as "not credible" Attorney Boyle's insistence

that she had earned the $2,500 by reading transcripts in C.P.'s

case.       The    referee    found     that    Attorney      Boyle     performed    no

meaningful        legal   services      for    C.P.   other     than    checking    the

state's Consolidated Court Automation Programs (CCAP) system to

determine the status of C.P.'s case.                    As to C.M.'s case, the

referee recommended that no restitution is owed, as Attorney
Boyle spent significant time on the case, and "[w]hile [C.M.]

                                          14
                                                                            No.     2011AP1767-D



may not be happy with the result . . . , OLR has not requested

and has not proven . . . that any portion of the [$20,000] fee

should be returned."

       ¶38    Attorney Boyle appeals.                   In conducting our review, we

will affirm the referee's findings of fact unless they are found

to    be   clearly        erroneous,       but     we    will   review       the     referee's

conclusions of law on a de novo basis.                          See In re Disciplinary

Proceedings Against Inglimo, 2007 WI 126, ¶5, 305 Wis. 2d 71,

740 N.W.2d 125.           The court may impose whatever sanction it sees

fit    regardless         of    the    referee's        recommendation.            See   In    re

Disciplinary Proceedings Against Widule, 2003 WI 34, ¶44, 261

Wis. 2d 45, 660 N.W.2d 686.

       ¶39    Although Attorney Boyle identifies only a single issue

for our review——whether the referee's recommended sanction is

appropriate——she           devotes     considerable         time      in    her     briefs    to

challenging         the    factual         bases    for     many      of     the     referee's

determinations        of       misconduct.          For     example,        Attorney     Boyle

argues       that    the       referee      undercounted         or        undervalued        the
communications        she       had    with      C.M.,     which,     she     claims,      were

sufficient      to    ward       off   a    determination          that     she     failed     to

appropriately communicate with him.                        Similarly, Attorney Boyle

argues that the referee failed to account for all of the legal

work she performed on C.P.'s case, which, she claims, justified

the $2,500 she was paid.

       ¶40    Tellingly,         Attorney        Boyle's    briefs     barely        mention——

much less apply——the standard of review relevant to a referee's
factual findings:              the clearly erroneous standard.                    See Inglimo,
                                              15
                                                                        No.     2011AP1767-D



305    Wis. 2d 71,       ¶5.      This    omission         leads     Attorney       Boyle    to

overlook     the    fact    that    our    review       of    the    referee's       factual

findings is deferential rather than plenary.                          Thus, instead of

leaving us with a definite and firm conviction that the referee

has made a factual mistake, Attorney Boyle leaves us with the

impression        that   she     would    rather       not     confront       the    damning

evidence against her.

       ¶41   The record overwhelmingly shows that in the matters

under    review,         Attorney       Boyle        failed     to     carry        out     her

responsibilities to her clients.                     She habitually neglected her

duty    to   communicate        with    clients,       often    leaving       her    clients

entirely     in    the   dark.         There    is    no   justifiable        reason,       for

example, for a client to have to discover the outcome of an

important motion or an appeal from someone other than his or her

lawyer, months after the relevant court issued its decision——as

C.M. did, twice.           There is no justifiable reason for a client's

reasonable requests——for progress updates, for information on

fees, for the case file, for news of the very outcome of their
case——to be wholly ignored by their lawyer for vast expanses of

time.

       ¶42   Perhaps most troubling is the fact that, throughout

this    disciplinary           hearing,    Attorney          Boyle     has     strenuously




                                               16
                                                                      No.    2011AP1767-D



avoided taking responsibility for the bulk of the conduct at

issue,11 instead offering a variety of excuses.                    They include:

             C.M. wrote and called her too frequently.

             Telephone     calls      from     prisons         are     not       clearly

              identified on telephone systems.

             She was out of the office or busy when C.M. called.

             Her failure to respond to C.M.'s communications was

              reasonable given that there was no ongoing activity in

              his case at that time.

             C.M. could relay messages to her through his family

              and friends.

             Written    communications        to    a    client   in       the   federal

              prison    system   are    risky       because     other       inmates   may

              steal them.

             Keeping    memos   or    notes    of       her   communications         with

              clients is dangerous for her clients.

             Setting up telephone conferences through the prison

              system is difficult.
             She is too busy to document all communications with

              clients.

             She could not send C.M. his file because it was too

              large to transmit to the prison.


     11
       We note that Attorney Boyle admits the facts and
misconduct alleged by the OLR in Count Eight (failure to
promptly respond to C.M.'s request for information concerning
fees and expenses, in violation of SCR 20:1.5(b)(3)), and Count
Nine (failure to return C.M.'s file upon termination of
representation, in violation of SCR 20:1.16(d)).

                                        17
                                                                              No.    2011AP1767-D



              The    precise       nature      of     services       to     be     rendered    in

               criminal matters is difficult to state in writing at

               the commencement of representation.

              She was unaware and therefore did not inform C.M. of

               the district court's denial of relief under 28 U.S.C.

               § 2255 because of the "unique nature" of the federal

               court's electronic filing system.

    ¶43        The    referee       was    not     persuaded         by     these    and     other

excuses.       We are similarly unpersuaded.                       We therefore affirm the

referee's findings of fact and agree with the referee that those

factual findings demonstrate that Attorney Boyle committed the

misconduct          alleged    in    Counts       Four       through        Nine    and     Eleven

through Thirteen.

    ¶44        With    respect      to     the     discipline         to     be     imposed,    we

depart    from       the    referee's       recommendation            and    from     the    OLR's

suggestion that a four-month suspension is sufficient.                                      We are

particularly          concerned       by    the        blame-shifting         strategy        that

Attorney       Boyle       frequently      uses        to    try    minimize        her   ethical
missteps.          This strategy demonstrates that Attorney Boyle does

not fully understand her ethical obligations as a lawyer.                                      The

purpose       of    lawyer    discipline          is    to    protect       the     public,    the

courts, and the legal profession in Wisconsin from incompetent

and unfit attorneys.            See In re Disciplinary Proceedings Against

Hankel,       126    Wis. 2d 390,          394,      376     N.W.2d 848        (1985).         The

public,       the    courts,    and       the    Wisconsin         legal     profession       need

protection from Attorney Boyle until she demonstrates to this
court, before she resumes practice, that she has made efforts to
                                                18
                                                                          No.     2011AP1767-D



remedy the causes of her repeated failures to serve her clients

ethically.       A six-month suspension is therefore necessary.                             See

SCR     22.28(3).         It    is    also       consistent       with      the    range    of

discipline this court has imposed for similar misconduct.                                  See,

e.g., In re Disciplinary Proceedings Against Joset, 2008 WI 41,

309 Wis. 2d 5, 748 N.W.2d 778 (six-month suspension for failing

to act with reasonable diligence and promptness in representing

clients, failing to keep clients reasonably informed about the

status of a matter and promptly comply with reasonable requests

for    information,        failing     to    comply        with     court       orders,     and

failing to cooperate with the investigation into misconduct); In

re    Disciplinary       Proceedings        Against       Glynn,     2000    WI    117,     238

Wis. 2d 860, 618 N.W.2d 740 (nine-month suspension for failing

to act with reasonable diligence and promptness in representing

clients,       failing    to    explain      matters       reasonably        necessary      to

permit       clients     to    make    informed          decisions       regarding        their

representation, and failing to cooperate with the investigation

into misconduct).
       ¶45     We further conclude that full costs are to be imposed

on Attorney Boyle.             Neither the OLR nor Attorney Boyle disputes

the appropriateness of assessing Attorney Boyle with the full

costs of this disciplinary proceeding.

       ¶46     Finally,        we    conclude       that      Attorney          Boyle      must

reimburse C.P.'s companion, B.T., for the $2,500 B.T. paid to

Attorney Boyle.           Attorney Boyle asks this court to send the

issue     of    her      entitlement        to     the     $2,500     fee       payment      to
arbitration.           However, Attorney Boyle surely knew, or should
                                             19
                                                                      No.    2011AP1767-D



have known, that professional discipline may include restitution

"to the person whose money or property was misappropriated or

misapplied in the amount or value of such money or property as

found in the disciplinary proceedings."                  See SCRs 21.16(1m)(em)

and (2m)(a)1.          Attorney Boyle had ample opportunity to verify

the amounts she earned or expended while working on C.P.'s case.

She has failed to do so.              The referee found Attorney Boyle's

justification for the $2,500 fee to be incredible.                          This is not

the forum for reweighing Attorney Boyle's credibility.

    ¶47     IT IS ORDERED that the license of Bridget E. Boyle to

practice    law   in    Wisconsin     is   suspended      for     a    period       of   six

months, effective January 30, 2014.

    ¶48     IT    IS    FURTHER   ORDERED       that    Bridget       E.    Boyle    shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.

    ¶49     IT IS FURTHER ORDERED that within 60 days of the date

of this order, Bridget E. Boyle shall pay restitution in the
amount of $2,500 to B.T.

    ¶50     IT IS FURTHER ORDERED that within 60 days of the date

of this order, Bridget E. Boyle shall pay to the Office of

Lawyer Regulation the costs of this proceeding.

    ¶51     IT    IS    FURTHER   ORDERED        that    restitution         is     to   be

completed     prior     to   paying    costs      to    the     Office       of     Lawyer

Regulation.




                                           20
                                                     No.    2011AP1767-D



    ¶52   IT   IS   FURTHER   ORDERED   that   compliance   with    all

conditions of this decision is required for reinstatement.          See

SCR 22.29(4)(c).




                                 21
    No.   2011AP1767-D




1